Citation Nr: 0406809	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



WITNESS AT HEARING ON APPEAL
Appellant



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served in the New Philippine Scouts from 
September 1946 to March 1949.  He died in December 1988.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Manila, the 
Republic of the Philippines.  

In September 2003, the appellant testified at a hearing 
before the undersigned Board Member, who is making the final 
determination of the claim.  A transcript of the hearing is 
now part of the record before the Board.  


FINDINGS OF FACT

1.  During his lifetime, the veteran did not have an 
adjudicated service-connected disability. 

2.  According to the death certificate, the veteran's death 
in December 1988 was due to a cerebrovascular accident and 
hypertension; no other condition was listed as contributing 
to the cause of death.

3.  There is no medical evidence that the cerebrovascular 
accident and hypertension that caused the veteran's death had 
onset in service, or were manifested to a compensable degree 
within one year of service, or were otherwise caused by an 
injury or disease of service origin.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause the veteran's death; nor may service connection for the 
cause of death be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, after the appellant filed her claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veteran Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In the present case, the appellant submitted her claim in 
October 2000.  In letters, dated in November 2000, June 2001, 
September 2001, addressing the VCAA, the RO provided the 
appellant preadjudicatory notice under 38 U.S.C.A. § 5103.  
To support her claim, the RO notified the appellant that she 
should submit medical evidence that the fatal conditions were 
incurred during service and medical evidence in the form of 
an opinion that the fatal conditions that caused the 
veteran's death were related to an injury or disease incurred 
in service.  The RO specifically asked the appellant for 
records of BDG, M.D.  And because the designated custodian of 
Federal service records reported that the veteran's service 
medical records were probably lost in a fire at their 
facility in 1973, the appellant was asked for additional 
information pertaining to medical treatment during service.  
The RO also informed the appellant that VA would obtain VA 
and non-VA medical records she identified and that she should 
submit the evidence within 60 days.  As noted above, the RO 
then adjudicated the claim in a January 2002 rating decision.  
For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) (preadjudicatory VCAA notice).  

As for the content of the notice, that is, the 60 days for 
submitting evidence, the Veterans Benefits Act of 2003, P.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  

Also because the VCAA letters was issued prior to the 
promulgation of 38 C.F.R. § 3.159, the VCAA notice did not 
contain the provision that a claimant is to provide any 
evidence in her possession that pertains to the claim.  
Nevertheless, the Board finds that the appellant has been 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  Moreover, the appellant has had the 
opportunity to identify or submit additional evidence after 
the issuance of the statement of the case and to address the 
issue at a hearing.  Any defect with respect to the content 
of the VCAA notice requirement is harmless error.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (The Board must determine whether a claimant will be 
prejudiced when it considers a question not addressed by the 
RO); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) (the content of the notice requirement, pertaining 
to "any evidence" in the claimant's possession or a similar 
request to that effect).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain private medical 
records and the appellant has submitted private medical 
records.  As for additional information about the veteran's 
medical treatment during service, the appellant replied that 
she had no such information and that when she married the 
veteran he was already out of the service.  Also, the 
appellant has referred to two private physicians, who had 
treated the veteran, but they have died and she is unable to 
obtain certifications of treatment.  As the appellant has not 
identified any additional evidence pertinent to the claim, 
and as there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  

Factual Background 

As alluded to above, the veteran's service medical records 
are fire-related and there is insufficient information to 
conduct a further search or to reconstruct the records. 

Copies of service records show that the veteran served in the 
Philippine Scouts as a guard, ammo bearer and clerk. 

A copy of the death certificate discloses that the veteran 
died at home in December 1988.  The cause of death was listed 
as CVA (cerebrovascular accident) and hypertension.  No other 
condition was listed as contributing to the death. 

During his lifetime, the veteran did not have an adjudicated 
service-connected disability. 

In statements, dated in December 2000 and April 2001, P.O.P, 
M.D., stated that he had attended the veteran in 1982, when 
the veteran had a cerebral infarct secondary to uncontrolled 
hypertension and that he saw the veteran regularly until 
1988, when the veteran died due to cerebral bleeding.  The 
physician indicated that he had no more records of the 
veteran. 

In statements, dated in January 2001 and July 2001, B.D.G., 
M.D., stated that he had treated the veteran for hypertension 
in 1980.  

In a statement, received in May 2001, a records supervisor 
for the medical clinic where the veteran was treated in 1982, 
reported that all clinical records were lost in a fire there 
in 1987.  

In September 2003, the appellant testified that she met the 
veteran in 1949 that he talked about high blood pressure 
prior to and during service, and that after service he came 
home with high blood pressure and he was treated by 
physicians, now deceased.  She also testified that the 
veteran was treated for hypertension in 1975, when an ECG 
revealed a heart problem and that since service the veteran 
had symptoms of dizziness, headaches, light-headedness, 
sweating, and weakness. 

Principles of Service Connection 

For a grant of service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Brain hemorrhage or hypertension 
manifested to a compensable degree within one year after 
service discharge may be presumptively service-connected.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for disease, which is 
diagnosed after discharge from service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis 

The Board recognizes that the service medical records are 
presumed destroyed through no fault of the appellant and 
while the service medical records would be relevant, their 
absence does not prevent the Board from further considering 
the merits of the claim. 

In this regard, the Board has considered whether service 
connection is warranted for either a cerebrovascular accident 
or hypertension or both, which were identified on the death 
certificate as having caused the veteran's death. 

Although the service medical records are not available, there 
is also no medical evidence from any other source that 
documents the presence of either a cerebrovascular accident 
or hypertension contemporaneous with service or within the 
one-year period following separation from service.  Rather, 
the record shows that a cerebrovascular accident was first 
documented in 1982, more than 30 years after the veteran's 
period of service.  And according to a private physician, the 
veteran was treated for hypertension in 1980, again many 
years after service.  While the appellant testified that the 
veteran was treated for hypertension after service, she has 
not submitted medical evidence to support her claim that the 
veteran was treated for hypertension prior to 1980.  

In this case, the Board cannot rely solely on her testimony 
that the veteran had hypertension after service and before 
1980 because such a determination requires a medical 
diagnosis and the appellant is not competent to render a 
medical diagnosis.   Moreover, none of the medical evidence 
suggests a causal relationship between either a 
cerebrovascular accident or hypertension that caused the 
veteran's death and any injury or disease of service origin.  

As the preponderance of the evidence is against the claim 
that the veteran's fatal diseases had onset in service or 
were manifested to a compensable degree within the 
presumptive period or were otherwise causally linked to an 
injury or disease of service origin, entitlement service 
connection for the cause of the veteran's death is not been 
established. 


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
	D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



